Citation Nr: 0005213	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-29 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for the veteran's cause of 
death.

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1969.  The appellant in this case is the veteran's surviving 
spouse.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, in September 1995 that denied the claimed benefits.

The Board notes that in a brief submitted on behalf of the 
appellant, her representative raised the issues of 
entitlement to Dependency and Indemnity Compensation under 
38 U.S.C. § 1318, and death pension.  These issues are 
referred to the RO for all further appropriate action.


REMAND

The record contains a VA treatment report dated in August 
1994 which noted a diagnosis of posttraumatic stress disorder 
(PTSD) and alcohol dependence, and stated that the veteran 
had received treatment for PTSD for one year at Ft. Drum.  
The record did not specify whether this was in reference to 
the Ft. Drum VA facility.  Other VA treatment records dated 
in March 1993 from the North Country VA Clinic noted that the 
veteran suffered from alcohol abuse which was related to his 
PTSD.  Although medical reports from Ft. Drum are already 
contained in the record, including VA records as well as 
service department records, it appears that there may be some 
records of PTSD treatment which have not yet been obtained 
for association with the claims folder.  The appellant has 
indicated that the veteran received treatment at the VA 
Medical Center in Syracuse New York following his separation 
from service.  Any previously unobtained VA treatment reports 
must be secured prior to deciding this claim.  The United 
States Court of Appeals for Veterans Claims has ruled that in 
certain circumstances, records may be deemed to be 
constructively before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such, the records must be 
obtained prior to any further appellate consideration of the 
merits of the claim.  

Accordingly, this case is REMANDED for the following 
additional actions:

1. The RO should contact the VA Medical 
Center, Syracuse, New York and request 
all records concerning treatment of the 
veteran at that facility since October 
1969.  Any records obtained should be 
associated with the claims folder.  If no 
records are available, this should be 
documented for the record.

2.  The RO should then determine whether 
any further development of the case is 
necessary.  Following completion of the 
foregoing, the RO should readjudicate the 
appellant's claim and, if the decision 
remains adverse to the appellant, provide 
the appellant and her representative with 
a supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




